 



Exhibit 10.01
(HYPERION COMPANY LOGO) [f14884f1488495.gif]
 
5450 GREAT AMERICA PARKWAY SANTA CLARA, CALIFORNIA 95054


 

                            TEL 408.744.9500     WWW.HYPERION.COM     FAX
408.588.8500

December 12, 2005
Mr. David Odell
Chief Financial Officer
Hyperion Solutions Corporation
Re: Retention Bonus
Dear David,
Thank you once again for your willingness to ensure a smooth transition as we
search for your replacement. It shows a high level of commitment to Hyperion as
well as its employees, customers and stockholders.
This letter confirms that, in consideration of your willingness to remain as
Hyperion’s Chief Financial Officer until January 31, 2006:

  1.   Bonus – Your regular bonus for the first half of fiscal year 2006 will be
paid no later than February 1, 2006, contingent as always on attainment of goals
and the Company’s financial performance; and

  2.   Retention Bonus – If you remain an employee through January 31, 2006 and
perform your usual duties (e.g., closing the books for the second fiscal
quarter, completing standard filings and participating in the second fiscal
quarter’s earnings call), you will be paid an additional bonus of $50,000 no
later than February 1, 2006.

  3.   Housing and Travel – In addition, Hyperion will pay transitional housing
and travel costs including airfare to and from Utah through January 31, 2006.

 



--------------------------------------------------------------------------------



 



David, I very much appreciate your willingness to make a difference towards
Hyperion’s success. I have thoroughly enjoyed working with you over the last
several years and wish you the best as you start a new chapter in your life.
Sincerely,
/s/Godfrey Sullivan
Godfrey Sullivan for
Hyperion Solutions Corporation
Acknowledged by:
/s/David Odell
 
David Odell

 